Appeal by the defendant from a judgment of the Supreme Court, Queens County (Friedmann, J.), rendered September 9, 1988, convicting her of arson in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed, and the matter is remitted to the Supreme Court, Queens County, for further proceedings pursuant to CPL 460.50 (5).
We have considered and rejected most of the contentions raised by the defendant upon the appeal by her codefendant Phillip Amato, with whom this defendant was jointly tried (see, People v Amato, 173 AD2d 714 [decided herewith]). The defendant has not raised any arguments requiring a different result. Bracken, J. P., Kooper, Sullivan and O’Brien, JJ., concur.